Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20-23, 26-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0227616) in view of Rugeland et al. (US 2019/0289510).
Regarding claims 16, 26, Lee teaches a method performed by a terminal in a wireless communication system, the method comprising: identifying a master cell group (MCG) failure, the MCG  associated with a first base station (i.e., If the UE is unable to 
Lee further teaches the SN informs the MN that the UE has successfully completed a reconfiguration procedure. But Lee does not specifically teach wherein a second RRC message including the MCG failure information is transmitted from the second base station which has received the MCG failure information to the first base station.
However, the preceding limitation is known in the art of communications. Rugeland teaches transmitting RRC message on the split SRB ([0043]); transmitting a failure report to the first radio network node over the split SRB via the second radio network node ([0049]); the radio link failure towards e.g., the MCG triggers a MCG failure information sent to the first radio network node ([0052]). Therefore, it would have 
Regarding claims 17, 27, Lee in view of Rugeland teaches all the limitations above. Lee further teaches detecting radio link failure of MCG (i.e., the UE stops MCG transmission of the split SRB in the RRC connection re-establishment procedure [0190], [0195]).
Regarding claims 20, 30, Lee in view of Rugeland teaches all the limitations above. Lee further teaches receiving, from the second base station, a RRC connection reconfiguration message via the SRB associated with the second base station (i.e., SCG SRB: An SRB through which the UE may transmit an RRC message by using SCG transmission [0129]).
Regarding claims 21, 31, Lee in view of Rugeland teaches all the limitations above. Lee further teaches receiving, from the second base station, an RRC message associated with an RRC release of an RRC connection via the SRB associated with the second base station, wherein the RRC connection is associated with the second base station (i.e., the UE may receive, from MN, an SN release message (for example, RRC connection reconfiguration message) that indicates SN release and transmit, to SN, an SN release complete message (for example, RRC connection reconfiguration complete message) that indicates completion of SN release [0162]).

Lee further teaches the SN informs the MN that the UE has successfully completed a reconfiguration procedure. But Lee does not specifically teach wherein a second RRC message including the MCG failure information is transmitted from the second base station which has received the MCG failure information to the first base station.
via the second radio network node ([0049]); the radio link failure towards e.g., the MCG triggers a MCG failure information sent to the first radio network node ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Rugeland within the system of Lee in order that the first radio network node to evaluate the failure report whether to initiate a handover of the wireless device within the first radio network node, or to the second radio network node or the third radio network node or not to initiate a handover
Regarding claims 23, 33, Le Lee in view of Rugeland teaches all the limitations above. Lee further teaches e teaches the MCG failure comprises a radio link failure of MCG station (i.e., if RLF is detected, the UE initiates the RRC connection re-establishment procedure and if a split SRB and/or SCG SRB is configured during the RRC connection re-establishment procedure, the UE stops MCG transmission of the split SRB [0195]).

Claims 18, 24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0227616) in view of Rugeland further  in view of Jung et al. (US 2016/0219566).
Regarding claims 18, 24, and 34, Lees in view of Rugeland teaches all the limitations above except the MCG failure information includes a measurement result of a serving cell associated with the MCG and a measurement result of a neighboring cell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643